Citation Nr: 1741158	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-16 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back condition.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral knee disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disorder.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for a bilateral foot condition.
9.  Entitlement to service connection for a bilateral knee condition.

10.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), anxiety, depression, and nightmares.

11.  Entitlement to special monthly pension (SMP) based on the need for aid and attendance.

12.  Entitlement to automotive or adaptive equipment.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for a bilateral foot condition, and an eye disorder, entitlement to SMC for loss of creative organ, entitlement to SMP based on the need for aid and attendance, and entitlement to automotive or adaptive equipment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  Service connection for a back condition was denied in a May 2008 rating decision that was not appealed.

2.  Evidence received since the May 2008 rating decision is not new and material and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  Service connection for a bilateral foot condition was denied in a November 1992 rating decision that was not appealed.

4.  Evidence received since the November 1992 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

5.  Service connection for a bilateral knee condition was denied in a November 1992 rating decision that was not appealed.

6.  Evidence received since the November 1992 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

7.  The claimed neck disorder, erectile dysfunction, and bilateral knee disorder are not related to a period of service.

8.  The claimed hearing disorder is not related to a period of service. 

9.  The Veteran's reported stressor has not been corroborated and an acquired psychiatric disability has not been linked to the Veteran's military service by competent evidence.






CONCLUSIONS OF LAW

1.  The May 2008 rating decision that denied service connection for a back condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for a back condition have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The November 1992 rating decision that denied service connection for a bilateral foot condition is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

4.  The criteria for reopening the Veteran's previously denied claim of service connection for a bilateral foot condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The November 1992 rating decision that denied service connection for a bilateral knee condition is final.  38 U.S.C. § 4004(b) (1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

6.  The criteria for reopening the Veteran's previously denied claim of service connection for a bilateral knee condition have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The criteria for service connection for a neck disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  

8.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  

9.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  

10.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  

11.  The criteria for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran did participate in a hearing before a decision review officer, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

While a VA medical opinion was not provided with regard to every issue in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any competent suggestion that the Veteran's knee disabilities, psychiatric disability, or erectile dysfunction were the result of his military service.  As such, conclusory lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.   See Waters, 601 F.3d 1274. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

New and Material Evidence

The Veteran has submitted multiple claims to reopen previously denied claims for service connection.  In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance, because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007).

Back

At issue is whether the Veteran has submitted new and material evidence sufficient to reopen a claim for service connection for a back condition.  The Board finds that he has not.

The RO originally denied the Veteran service connection for a back condition in May 2008.  The decision became final after the Veteran failed to submit new and material evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in February 2012, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen the Veteran's claim.  The Veteran appealed.  The Board notes in an April 2013 statement of the case the issue was recharacterized from a claim to reopen based on new and material evidence to a claim for service connection for a back disorder; which would seem to indicate that the RO considered the claim to have been reopened.  Regardless as discussed above, the Board must make a determination of whether to reopen the claim de novo. 

The May 2008 rating decision indicated that the Veteran originally reported in a November 2007 statement that he injured his back in service while lifting steel and iron.  The RO noted that a review of the Veteran's service treatment records were silent for a lower back condition during a period of service.  The RO also noted that that private medical records from July 1986 indicated that the Veteran was in a car accident in July 1986; although noting that no back condition was diagnosed at the time.  The RO conceded that VA treatment records indicated that the Veteran sought treatment for a back condition, and that a VA examination noted lumbar spine tenderness.  The RO, while ultimately conceding a current disability, concluded that a medical nexus linking a current back disability to an in-service incurrence had not been established, and it had not been established that an current disability manifested within one year of separation of service.

Since the May 2008 rating decision additional treatment records, SSA records, oral testimony, and statements have been associated with the claims file.  The additional records include a statement from the Veteran's common-law wife from 1977 to 1989 indicated that the Veteran was reporting back pain during that period of time.  The additional treatment records confirm that the Veteran continues to have a current back disorder, but a medical opinion suggestive of a medical nexus - or a contemporaneous medical record indicating the manifestation of a back condition during a period of service or within a year of separation from service - has not been associated with the claims file.  The Board also notes that, during his June 2015 personal testimony before a decision review officer, the Veteran conceded that no doctor had told him that his back condition was related to a period of service.  See Transcript.  The Board further notes SSA records submitted since the last rating decision indicated that the Veteran underwent a comprehensive physical examination in April 2008 which noted that the Veteran's back pain began in 1992, and that the Veteran was not aware of any specific injury to his back.

The evidence submitted since the May 2008 rating decision is not sufficient to reopen the Veteran's claim for service connection for a back disorder.  Prior to the May 2008 rating decision the record contained medical records indicating that the Veteran had a current back disorder and non-contemporaneous statements claiming that he injured his back in service.  Since the May 2008 rating decision all additional treatment records confirm that the Veteran has a current back condition, but they do not suggest a medical nexus to a period of service or memorialize a contemporaneous diagnosis dating back to within a year of separation of service.  The Veteran even conceded under oath at a personal hearing that no physician had suggested a medical nexus.  See Transcript.  Additionally, statements submitted since the May 2008 rating decision simply make the same assertions made in statements taken into consideration during the May 2008 rating decision.  Finally, the Board notes that records associated with the claims file since May 2008 suggest that the Veteran's back pain did not begin for more than a decade after separation from service.  As such, the evidence submitted since the May 2008 rating decision is ultimately cumulative or does not raise a reasonable possibility of substantially raising a claim, and, therefore, the additional evidence is not sufficient to reopen the Veteran's claim for service connection for a back disorder.

The Board acknowledges that the statement from the Veteran's former common law wife is new, but her statement is very general as to when the Veteran's back complaints began, as she merely nots that he had them during their marriage.  However, they were not married during the Veteran's military service, and the marriage reportedly stretched for years after service.  As such, this statement does not specifically place the onset of the Veteran's back disability in service or within a year of service, and it thus fails to raise a reasonable possibility of substantiating the Veteran's claim.

The Board recognizes the threshold for reopening a claim is low, but it is a threshold nonetheless; and, as described, the evidence that has been added since May 2008 clearly does not reach that threshold.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Even with the ex-wife's statement, the new evidence would not trigger the Board's duty to assist if the claim were reopened.

Feet

At issue is whether the Veteran has submitted new and material evidence sufficient to reopen a claim for service connection for a bilateral foot condition.  The Board finds that the Veteran has submitted evidence to reopen his claim.

The RO originally denied the Veteran service connection for a bilateral foot condition in November 1992.  The decision became final after the Veteran failed to submit new and material evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in February 2012, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen the Veteran's claim.  The Veteran appealed.  

The November 1992 rating decision indicated that the Veteran's service treatment records were silent for left foot problems.  The Veteran's service separation examination indicated that he had a bunion on his right foot, but his service treatment records were otherwise silent for right foot problems.  The RO indicated that there was no evidence that the Veteran's bunion in the right foot had persisted.  Base on the above consideration, the RO denied the Veteran service connection for a bilateral foot condition.

Treatment associated with the claims file since the November 1992 rating decision indicate that the Veteran has experienced a number foot conditions including bunions since that time.  As such, new and material evidence has been associated with the claims file, and the Veteran's claims for service connection for a bilateral foot condition is deemed reopened.




Knees

At issue is whether the Veteran has submitted new and material evidence sufficient to reopen a claim for service connection for a bilateral knee disorder.  The Board finds that the Veteran has.

The RO originally denied the Veteran service connection for a bilateral knee disorder in November 1992.  The decision became final after the Veteran failed to submit new and material evidence or file a notice of disagreement within one year of notification of the decision.  The Veteran subsequently filed a claim to reopen the issue, and, in February 2012, the RO found that the Veteran had not submitted new and material evidence sufficient to reopen the Veteran's claim.  The Veteran appealed.  

The November 1992 rating decision denied the Veteran service connection, because his service treatment records were silent for any knee problems.  The Board also notes that the medical evidence contained with the claims file at the time did not memorialize a current knee disorder.  Subsequent VA treatment records indicate that the Veteran underwent physical therapy for knee pain.  As such the evidence submitted since the November 1992 rating decision is considered to be new and material, and the Veteran's claim for service connection for a bilateral knee disorder is deemed reopened.

Service Connection

The Veteran contends that he is entitled to service connection for multiple disabilities.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection can be established through application of statutory presumptions, including for chronic diseases, like organic diseases of the nervous system and arthritis, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

Neck

The Veteran is seeking service connection for neck disorder.  At a personal hearing before a decision review officer in June 2015, he reported experiencing a current neck disorder that manifested in pain and headaches.  The Veteran claimed that his current neck disorder was the result of an injury he sustained while repelling out of a helicopter in 1976, for which he allegedly received emergency treatment.  See Transcript.    

The Veteran's service treatment records are silent for reports of or treatment for neck problems including any neck injury in 1976.  In a service separation examination conducted in September 1976, the Veteran's neck and spine were evaluated as normal.  The Veteran continued to serve in the reserves after his period of active service, and he underwent additional examinations in August 1981 and August 1985.  However, the Veteran's neck and spine were evaluated as normal at both examinations, and the Veteran specifically denied having or ever having a head injury in contemporaneous surveys of his medical history.  Of note, the Veteran did not simply deny all conditions on the survey, as he acknowledged the presence of several conditions.  

A July 1986 treatment record indicates that the Veteran was in a car accident and was prescribed bed rest for two days.  Nevertheless, the treatment record does not indicate that the Veteran manifested a neck injury at that time. 

The Veteran underwent a VA examination in November 2007 at which the examiner indicated that he did not have cervical spine tenderness, and his range of motion was normal.

The Veteran's SSA records indicate that he underwent a comprehensive physical examination in April 2008 in which he reported back pain, but he did not report and was not diagnosed with any neck disability or cervical spine condition.

The weight of the evidence indicates that the Veteran is not entitled to service connection.  The Veteran has provided credible reports of neck pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Pain alone is not sufficient to be considered a disability for VA compensation purposes without an underlying diagnosis.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The Veteran is not competent to diagnose a medical condition, and the claims file does not otherwise contain a diagnosis of a neck disorder.  See Jandreau.  The presence of a current disability or a disability during the pendency of the appeal is the cornerstone of a claim for service connection without which the Veteran cannot prevail.  Degmetich v. Brown, 104 F. 3d 1328 (1997).  Moreover, the Board notes - that even if the evidence did establish a current disability - the record is silent for a medical opinion suggesting a medical nexus between a current disability and an in-service incurrence.  Finally, the Veteran's neck was normal upon separation from service and multiple medical examinations occurring in the years shortly after separation of service and over a decade after separation of service.  

As described, the criteria for service connection for a neck disorder have not been met and the claim is denied.

Hearing Loss

At issue is whether the Veteran is entitled to service connection for bilateral hearing loss.  The Board notes that the Veteran originally only claimed he was entitled to service connection for hearing loss in his right ear.  As discussed below however, the Veteran has for VA purposes manifested hearing loss in both of his ears during the pendency of the appeal, and, therefore, the Board considers a claim for service connection for bilateral hearing loss within the scope of the Veteran's original claim.  The weight of the evidence indicates that the Veteran does not meet the criteria for service connection for bilateral hearing loss.

In addition to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran testified at a personal hearing before a decision review officer in June 2015 that he incurred military noise exposure from explosives while working as a demolition engineer during his period of service.  The Veteran also testified that he also incurred noise exposure while serving as drill sergeant during his service in the reserves, and that it was during this period of service when he first noted hearing loss in his right ear.  Finally, the Veteran indicated that he currently had hearing loss.  See Transcript.

Personnel records indicate that the Veteran served as a combat demolition assistant during a period of service, and that he also served in a number engineering companies.  The Veteran served as a drill sergeant in the reserves.  His service treatment records are silent for reports of or treatment for hearing problems.  In a service separation examination conducted in September 1976, the Veteran's ears were evaluated as normal.  The Veteran's pure tone thresholds were measured as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
0
10
LEFT
10
10
10
15
10

As previously noted, the Veteran continued to serve in the Reserves after his period of service, and as a result he underwent additional VA examinations in August 1981 and August 1985.  The Veteran's ears were evaluated as normal at both examinations, and the Veteran specifically denied having then, or having ever had, hearing loss in contemporaneous surveys of his medical histories.  The Veteran's pure tone thresholds were measured in August 1981 as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
Null
5
LEFT
5
5
15
Null
5

The Veteran's pure tone thresholds were measured in August 1985 as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
		10
10
10
Null
10
LEFT
10
10
10
Null
10

The Veteran underwent a VA general examination in November 2007.  The examiner indicated that the Veteran's ears were within normal limits.

The Veteran's SSA records indicate that he underwent a comprehensive physical examination in April 2008 in which found his ears to be normal.

Treatment records in October 2009 indicate that the Veteran began to manifest hearing troubles.

The Veteran underwent a VA audiological examination in October 2011.  The examiner diagnosed the Veteran with bilateral hearing loss, but opined that the Veteran's bilateral hearing loss was less likely than not related to a period of service.  The Veteran's speech discrimination scores were 88 percent in the Veteran's right ear and 92 percent in his left.  The Veteran's pure tone thresholds were measured in August 1985 as follows in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
		20
25
35
30
30
LEFT
25
30
35
35
35

The Board also notes that the SSA records indicate that the Veteran was worked in construction for a number of years after separating from service.

As the record currently stands, the weight of the evidence is simply against a finding that the Veteran's bilateral hearing loss should be service connected.  The Veteran currently has bilateral hearing loss for VA purposes, such is not in dispute.  Furthermore, the Veteran has provided credible reports of military noise exposure.  However, the presence of military noise exposure and a current diagnosis of hearing loss alone are not sufficient to establish service connection.  Rather it must be shown that the military noise exposure caused the hearing loss.  Here, the weight of the evidence is not sufficient to demonstrate that a medical nexus exists between the Veteran's current bilateral hearing loss and an in-service incurrence, and the Veteran's bilateral hearing loss is not shown to have started within a year of separation.  

The Veteran's treatment records are silent for reports of hearing loss.  His ears were evaluated as normal upon separation from service and there is no record of any hearing problems for multiple decades after service during which time the Veteran was exposed to significant civilian noise exposure while working as a construction worker.  A November 2007 general VA examination did not indicate that the Veteran was manifesting hearing loss.  An April 2008 SSA comprehensive physical examination indicated that the Veteran's ears were evaluated as normal.  The earliest audiogram of record establishing bilateral hearing loss occurred during the October 2011 VA audiological examination, and the earliest reports, of record, of bilateral hearing loss did not occur until October 2009; decades after separation from service.  Finally, no competent medical opinion of record even suggests a medical nexus between any military noise exposure and the Veteran's bilateral hearing loss.  In fact, the only medical opinion that is of record  found it less likely than not that the two were related.  Therefore the weight of the evidence is not sufficient to demonstrate a medical nexus between and in-service incurrence and the Veteran's bilateral hearing loss.  Finally, the Board notes that the record does not contain a diagnosis of bilateral hearing loss within one year of service.  

Consideration has been given to the Veteran's assertion that his bilateral hearing loss was due to his active service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011), as to the specific issues in this case, the etiology of bilateral hearing loss, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hearing loss is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective audiometric testing are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of bilateral hearing loss, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating audiological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value in the determination of the etiology of the Veteran's bilateral hearing loss.

The Board is certainly appreciative of the Veteran's service to his country and his community as a member of the armed forces.  The fact remains, however, that audiometric testing at separation from service was normal, and no hearing loss was demonstrated by audiometric testing for decades thereafter.

Accordingly, service connection for bilateral hearing loss is denied.

Knees

The Veteran is seeking service connection for a bilateral knee disability.

Service treatment records are silent for any knee disability.  On medical history surveys completed in 1981 and 1985, the Veteran specifically denied any knee problems.

Following service, the Veteran worked a number of physically demanding jobs including construction and loading and unloading trucks.  VA treatment records from July 2011 show physical therapy for knee pain.  While the Veteran was eventually diagnosed with a bilateral knee disability, no medical opinion of record even suggests that a chronic knee disability either began during or was otherwise caused by his military service, or onset within a year of separation.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a knee disability .  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). As such, his opinion is insufficient to provide the requisite nexus. 

As described, the criteria for service connection have not been met, and the Veteran's claim is therefore denied.

Acquired psychiatric disability

The Veteran contends that he has an acquired psychiatric disorder, to include PTSD, as a result of his military service.  

Service connection specifically for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor. 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a).

Here, the Veteran alleges that he has PTSD as a result of suffering third degree burns while fighting a forest fire in service.  To this end, it is the role of the Board as finder of fact to evaluate the evidence of record.  In this case, the Veteran testified at a DRO hearing about the fire which reportedly occurred in June 1974.  The information provided by the Veteran was sent to the Joint Services Records Research Center (JSRRC) for stressor corroboration, but no evidence was found to corroborate the Veteran's account.  The Veteran did submit a buddy statement for a fellow soldier who asserted that he recalled the Veteran experiencing third degree burns.  However, the fact remains that there is no mention of any such burns in the Veteran's service treatment records.  Even in the years after active service when the Veteran was serving in the Reserves, periodic physicals and medical history surveys gave no mention of any burns as one would suspect they would if someone received significant and severe (i.e 3rd degree) burning over a large portion of the body.  Yet no claim was ever made for any burn scar residuals and no mention of this incident appeared for years.  Having weighed the evidence, the Board is simply not persuaded that it is at least as likely as not (50 percent or greater) that such an incident occurred, as some record would more than likely have been generated had it transpired as the Veteran has reported.

Without a corroborated stressor, service connection for PTSD is denied.

The Board must also consider an acquired psychiatric disability, other than PTSD.  Here, the Veteran has been diagnosed with several acquired psychiatric disabilities such as adjustment disorder.  However, the diagnoses are predominantly related to substance abuse, which is not service connectable.  See38 C.F.R. § 3.301.

Looking to the Veteran's service treatment records, he specifically denied any psychiatric problems on medical history surveys completed in 1981 and 1985, years after completing active duty.  Moreover, an acquired psychiatric disability was not diagnosed for years after service, and not until after the Veteran became heavily involved in drug abuse, which was noted to lead to depression.  

Moreover, there is no medical suggestion that the Veteran's acquired psychiatric disability may have either begun during or have otherwise been caused by his military service; and the Veteran lacks the medical training and expertise to address the etiology of his psychiatric disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As such, the criteria for an acquired psychiatric disability, to include PTSD, have not been met and the Veteran's claim is denied. 

Erectile Dysfunction

The Veteran is seeking service connection for erectile dysfunction.  He provided credible testimony that he was manifesting symptoms related to erectile dysfunction.  See Transcript.  

The Veteran's main contention is that he developed erectile dysfunction following a hernia operation in service.  However, service connection was specifically denied for a hernia, as the evidence of record did not support the occurrence of such.

The Veteran's ex-wife submitted a statement suggesting that the Veteran had a sex problem, but did not specifically address its onset or describe symptoms consistent with erectile dysfunction.  As such, this statement alone is insufficient to warrant service connection.

Service treatment records do not show any diagnosis of erectile dysfunction and erectile dysfunction was not diagnosed for years after service.

Given the fact that the basis for the Veteran's theory of entitlement has been denied, the Board does find a basis upon which service connection can be granted.

Accordingly, service connection for erectile dysfunction is denied.


ORDER

New and material evidence not having been submitted, the Veteran's claim to reopen a claim for service connection for a back disorder is denied.

New and material evidence having been submitted, the Veteran's claim for service connection for a bilateral foot disorder is reopened.

New and material evidence having been submitted, the Veteran's claim to for service connection for a bilateral knee disorder is reopened.

Service connection for a neck disorder is denied.

Service connection for a bilateral hearing loss is denied.

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

Service connection for erectile dysfunction is denied.


REMAND

Feet

The Veteran contends that the Veteran is entitled to service connection for a bilateral foot condition.  The Veteran's current treatment records indicate that he has been diagnosed with a number of foot conditions, including bunions, and his service separation examination noted a diagnosis of a bunion in his right foot.  The Board finds that this is sufficient to trigger VA's duty to provide an examination.

Eyes

The Veteran contends that he is entitled to service connection for any eye disorder.  The RO originally denied the Veteran service connection, because the Veteran allegedly did not have a current eye disorder and the Veteran did not incur an in-service eye injury.

The Veteran testified at a personal hearing before a decision review officer in June 2015 that he has vision problems and that his right eye is worse than the left.  The Veteran claimed that he has trouble seeing at night, and that when in the presence of headlights he can only see silhouettes.  The Veteran indicated that he would see flashes at night while participating in war games, and that, during a period of service, he reported seeking treatment at a private hospital, being diagnosed with flash burns, and being prescribed transition lenses and eye drops.  See Transcript.

Additionally, a September 2008 SSA disability determination indicated that the Veteran was granted SSA benefits in part due to blindness and low vision.  Additionally, an April 2008 SSA comprehensive physical examination noted reports of vision problems and a diagnosis of vision problems.  The Board finds that the diagnosis of vision problems and oral testimony of an in-service diagnosis of flash burns is sufficient to trigger VA's duty to assist, and this matter must be remanded for a VA examination.

SMP

The Veteran contends that he is entitled to SMP based on the need for aid and attendance.  SMP based on the need for aid and attendance may be granted if the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes or concentric contraction of the visual field to 5 degrees or less.  38 C.F.R. §§ 3.351, 3.352.  Therefore, the Board finds that this matter is inextricably intertwined with the Veteran's claim for service connection for an eye disorder and must be remanded as well.

Automotive and Adaptive Equipment

The Veteran contends that he is entitled to automotive and adaptive equipment.  A claim for automotive and adaptive equipment may be granted if the Veteran manifests permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends and angular distance no greater than 20 degrees in the better eye.  38 C.F.R. § 3.808.  Therefore, the Board finds that this matter is inextricably intertwined with the Veteran's claim for service connection for an eye disorder and must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order to determine the nature and etiology of the Veteran's claimed eye disorder.  Ensure compliance with 38 C.F.R. §§  4.75-4.78

2.  Schedule the Veteran for a VA examination of his feet.  The examiner should diagnose any current disability in either foot, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current foot disability either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

3.  Then, readjudicate the claims on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


